Case 1:18-cv-24198-JEM Document 161 Entered on FLSD Docket 03/04/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SO UTH E RN D ISTR ICT O F FLO R IDA

                         CA SE N O .18-24198-C lV-M AR TlN EZ/A O R


   G OV ERN M EN T EM PLO Y EES IN SU R AN CE CO .,
   GEICO INDEM NITY CO .,
   G EICO GEN ER AL IN SU RAN CE COM PAN Y ,and
   G EICO CA SU ALTY CO .,

                Plaintiffs,



   SIM PLY HEALTH CA RE,IN C.,
   ELIZAN D RO M EN EN D EZ,
   PILAR CRESPO CA STRO ,L.M .T.,etal.,

                Defendants.
                                                       /

                              R EPO RT A N D R EC O M M EN DA TIO N

         THIS CAU SE came before the Courtupon Plaintiffs Govelmm entEmployees Insurance

   Co., GEICO Indem nity Co., GEICO G eneral Insurance Com pany,and G EICO Casualty Co.'s

   (collectively,idplaintiffs'')Motion forDiscovery Sanctions(D.E.1461. Thismatterwasreferred
   totheundersigned pursuantto28U.S.C.j636bytheHonorableJoseE.Martinez,United States
   DistrictJudge (D.E.1471.TheCourtheld ahearingonthismatteronFebnzary27,2020 (D.E.
   1541.Forthereasonsstated below,theundersigned respectfully recommendsthatPlaintiffs'
   M otion forD iscovery Sanctions be G R AN TED IN PA R T.

                      PR O C ED UR AL AN D FA C TUA L BA C K G R O UN D

         O n O ctober 11,20l8, Plaintiffs filed a Com plaint asserting causes of action against a

  num ber of defendants, including Sim ply H ea1th Care, Inc., Elizandro M enendez, and Pilar

  Crespo Castro,L.M .T.(collectively,theûûsimply Hea1thDefendants'').SeeCompl.LD.E.11.
Case 1:18-cv-24198-JEM Document 161 Entered on FLSD Docket 03/04/2020 Page 2 of 6




   Therein,Plaintiffs allege that they are seeking to recover m ore than $4,350,000.00 ilthat
   D efendants w rongfully obtained from G EIC O by subm itling, and causing to be subm itted,

   thousands of fraudulent no-fault ...insurance charges''relating to m edically unnecessary

   health care services tûthatpurportedly w ere provided to Florida autom obile accidentvictim s .

     w ho w ere eligible for coverage under G EICO no-faultinsurance policies.'' 1d.at 1-2.1

          On June 19,2019,Plaintiffsfiled aM otion to CompelDiscovery (hereafter,ilM otion to
   Compel'')(D.E.1061allegingthattheSimply Hea1th Defendantsfailedto servePlaintiffswith:
   (1)responsestoPlaintiffs'discoveryrequests,whichwerepropoundedonApril18,2019;and
   (2)theirinitialdisclosures.SeeM otiontoCompel(D.E.106at2-31.OnSeptember16,2019,
   afterahearing on them atter(D.E.1261,theCoul'tgranted Plaintiffs'M otionto Compeland
   ordered the Simply Health Defendantsto ûtfully respond,withoutobjections,to Plaintiffs'
   outstanding discovery requests and serve theirinitialdisclosures w ithin 20 days from the date

   ofgthatlOrder.'' SeeSeptember16,2019Order(D.E.127at21.
          O n N ovem ber 15,2019,Plaintiffs filed the M otion forD iscovery Sanctions requesting

   that,pursuantto Rule 37 ofthe FederalRulesofCivilProcedure (hereafter,ûûlkule 37'5),the
   Coul'
       tim pose the following sanctions on the Sim ply H ea1th D efendants forfailing to com ply

   with theCourt'sSeptember16,2019Order:(1)striking theirAnswertoAmendedComplaint
   and Aftirmative Defenses (hereafter,ktAnswer'') LD.E. 1281;and (2) entering a default
  judgm entagainstthem .SeeM otion forDiscovery Sanctions(D.E.146at1,6-81.
           The Sim ply Health D efendants failed to file a response to the M otipn forDiscovery

   Sanctions; accordingly, on D ecem ber        20 19, the C ourt ordered the Sim ply H çalth

   Defendantsto,within20daysfrom thedateofthatOrder:(l)show causewhy theM otionfor


   1PlaintiffsamendedtheirComplaintonAugust21,2019.SeeAm .Compl.LD.E.1201.
Case 1:18-cv-24198-JEM Document 161 Entered on FLSD Docket 03/04/2020 Page 3 of 6




   Discovery Sanctionsshould notbegranted;or(2)file aresponseinoppositiontotheM otion
   forDiscovery Sanctionsbythesamedate.SeeOrderto Show Cause(D.E.1481.TheSimply
   H ealth D efendants did notcom ply w ith the Court's O rderto Show Cause.

          On February 25, 2020, Counsel for the Simply Hea1th Defendants (hereafter,
   kûcounsel'')filed hisM otiontoW ithdraw asCounsel(hereafter,ktM otiontoW ithdraw'')LD.E.
   1521. Therein,Counselrequested thattheCourtpermithiswithdrawalbecause:(1)heûûhas
   been consistently unable to reach the Simply Health gj Defendants in order to obtain
   cooperation in the preparation of discovery responses or to discuss strategy in the

   representation oftheirinterestsin thismat-
                                            ter'''
                                                 ,and (2)theatlorney thatreferred Counselthe
   m atter tûhas m et w ith sim ilar inability to obtain the necessary cooperation to participate

   m eaningfully in discovery and in their continued representation in this m atler.'' See M otion

   to W ithdraw (D.E.152 at21. Counselstated thathe Ctcarmotrepresent(the Simply Health
   Defendantslin an adequate oreffectivemanner''because ofSkthe consistentinability to obtain
   cooperationfrom theclientsg.l''1d.
         A tthe February 27,2020 hearing on the M otion for D iscovery Sanctions,the C ourt

   w as advised that the Sim ply H ealth D efendants stillhad failed to com ply w ith the Court's

   September16,20l9Order(D.E.1271andtheCourt'sOrderto Show CauseLD.E.1481.
                                           D ISC U SSIO N

          dc-l-he district court has broad discretion to control discovery. This pow er includes the

  abilitytoimposesanctionsonuncooperativelitigants.''Phippsv.Blakeney,8F.3d788,790(1lth
  Cir.1993). W hen a party ûçfails to obey an orderto provide orpermit discovery''Rule
  37(b)(2)(A)authorizesthe courtto impose a wide range ofsanctionsupon the disobeying
  party,including'
                 .
Case 1:18-cv-24198-JEM Document 161 Entered on FLSD Docket 03/04/2020 Page 4 of 6




                 directingthatthem attersem braced in theorderorotherdesignated facts
                 be taken as established forpurposes ofthe action,asthe prevailing party
                 claim s;

          (ii)   prohibitingthedisobedientpartyfrom supportingoropposingdesignated
                 claim sordefenses,or from introducing designated m attersin evidence'
                                                                                     ,

          (iii) strikingpleadingsinwholeorinpart;
                 staying furtherproceedingsuntilthe orderis obeyed;

                 dism issing the action orproceeding in w hole orin part;

          (vi) rendering adefaultjudgmentagainstthedisobedientparty;or
         (vii) treatingascontemptofcourtthefailureto obeyany orderexceptanorder
                 to subm itto aphysicalorm entalexam ination.

   Fed.R.Civ.P.37(b)(2)(a).Toimposethesanction ofstriking adefendant'sanswer,thecourt
   m ustfind thatthe defendant's disobedience w as due to tkw illfulness and/orbad faith.'' See

   Dawson v.CarnivalCruiseLines,Inc.,No.11-CV-23428,2012 W L 13013174,at*2 (S.D.
   Fla.June 19,2012)(citing M alautea v.SuzukiM otorCo.,987 F.2d 1536,1542 (11th Cir.
   1993)). Thecourtmustalso findthatlessersanctionswillnotsuffice. SeePhadaelv.Glob.
   LegalSols.,lnc.,No.09-CV-81194,2010W L 11647531,at*1(S.D.Fla.M ar.4,2010)(citing
   Grattonv.GreatAm .Commc'ns,178F.3d 1373,1375(11th Cir.1999)).
         H ere,the undersigned finds thatthe sanction ofstriking the Sim ply H ealth D efendants'

  A nswer is appropriate. Such an extrem e sanction is w arranted because the Sim ply Health

   D efendants'have displayed a tlagrantdisregard forthe Courtand the discovery process in that

  they:(1)havehad am pleopportunity to comply with theCourt'sSeptember 16,2019 Order
  butmadeno effortto do so;(2)have failed to cooperate with Counselto comply with the
  C ourt's Septem ber 16,2019 O rder- w hich resulted in the filing ofthe M otion to W ithdraw ;

  (3)havefailedtofilearesponsetoPlaintiffs'M otion forDiscovery Sanctions,evenafterthe



                                                 4
Case 1:18-cv-24198-JEM Document 161 Entered on FLSD Docket 03/04/2020 Page 5 of 6




   CourtissueditsOrdertoShow Cause;and(4)havenotattemptedtoprovideany explanation
   to justify their disobedience. Therefore,the undersigned tinds that the Simply Health
   D efendants'disobediencew asdueto willfulnessand bad faith and thatalessersanction isnot

   sufficient.Seese.M.,Buchanan v.Bowman,820F.2d359,361(11th Cir.1987)(affinningthe
   district court's striking of the defendant's answ er as a sanction w hen the defendant

   tûdisregarded the court's order to com pel discovery, and ignored even oral w arning of the

   implicationsoffailuretocooperateindiscovery.'').
                                      R E C O M M EN D A TIO N

          Based on the foregoing considerations, the undersigned RESPECTFULLY

   RECOM M ENDS thatPlaintiffs'MotionforDiscovery Sanctions(D.E.146)beGRANTED IN
   PART andthattheSimplyHealthDefendants'Answer(D.E.1281beSTRICKEN.Z
          PursuanttoLocalMagistrateJudgeRule4(b),thepartieshavefourteen daysfrom thedate
  ofthisReportand Recommendationto filewritten objections,ifany,withtheHonorableJoseE.
  M artinez.Failuretotimelyt5leobjectionsshallbarthepartiesfrom attackingonappealthefactual
  findingscontained herein. See Resolution Tr.Cop .v.Hallm ark Builders,Inc.,996 F.2d 1144,

   1149(1lthCir.1993).Further,tlfailuretoobjectinaccordancewiththeprovisionsof(28U.S.C.j
   j636(b)(1)waivestherighttochallengeonappealthedistrictcourt'sorderbased onunobjected-
  tofactualandlegalconclusions.''Seel1th Cir.R.3-1(I.O.P.-3).
          RESPECTFULLY SUBM ITTED in Cham bers atM iami,Florida this                    ay ofM arch,

  2020.


                                               A LICIA M .OTAZO - Y ES
                                               UN ITED STA TES M A G ISTRA TE JU D GE


  2 Plaintiffs m ay thereafter seek the entry of Defaultand Default Judgment against the Simply Health
  Defendants.SeeFed.R.Civ.P.55(a),(b).
Case 1:18-cv-24198-JEM Document 161 Entered on FLSD Docket 03/04/2020 Page 6 of 6




  cc:   United StatesDistrictJudgeJoseE.M artinez
        CounselofR ecord




                                            6
